                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 25, 2019
                IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

CHAUNETTA R. HOLT,                         §
             Plaintiff,                    §
                                           §
v.                                         §      NO. 4:19-cv-0564
                                           §
HOUSTON METHODIST                          §
SUGARLAND HOSPITAL,                        §
            Defendant.                     §

                                       ORDER
      Plaintiff has filed her fifth and sixth amended complaints, Docs. # 44, # 61,
numerous motions of various types, Docs. # 33, # 34, # 39, # 41, # 42, # 46, # 52,
# 48, # 49, # 50, # 66, # 67, # 68, # 69, # 70, # 71, # 75, # 76, and responses to
motions Defendant has not filed, Docs. # 32, # 35, # 37, # 38, # 54, # 55, # 57.
Defendant filed a motion to strike most of these filings and Plaintiff responded.
Docs. # 56 & 57. Plaintiff’s amended complaints do not comply with the Federal
Rules of Civil Procedure, which require a party seeking a successive amendment to
her complaint to obtain written consent of the opposing party or leave to amend from
the Court. See FED. R. CIV. P. 15(a)(2). Plaintiff’s various motions, proposed orders,
and responses address matters not ripe for adjudication and are not well-founded.

      It is therefore ORDERED that:

          1. Defendant’s motion to strike, Doc. # 56, is GRANTED.
          2. The following filings are STRICKEN: Docs. # 32, # 33, # 34, # 35,
             # 37, # 39, # 41, # 42, # 43, # 44, #45, # 46, # 48, # 49, # 50, # 51, # 52,
             # 53, # 61, # 66, # 67, # 68, # 69, # 70, # 71, # 73, # 74, # 75, and # 76.

          3. On or before October 1, 2019, the parties must submit a revised Joint
             Discovery/Case Management Plan.

          4. An Initial Pretrial Conference is SET for October 2, 2019 at 2:00 p.m.
             in Courtroom No. 702. Both parties and counsel of record must appear
             at the Conference.

          5. Plaintiff may not file any additional motions until after the Conference.
   6. At the conference, the Court will set a deadline for final amendments
      to pleadings and no further amendments will be allowed.

Signed on September 25, 2019, at Houston, Texas.


                                 _________________________________
                                        Dena Hanovice Palermo
                                     United States Magistrate Judge




                                 2
